DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-8 and 11-20  in the reply filed on 12-15-2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 9 and 10 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12-15-2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8,12, 13 and  17  are   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 12 and 13 appear to contain the same exact wording and are redundant claims.  It appears that applicant may have intended  for the clams to have a different dependency. 
Claim 17 contains the trademark/trade name LYCRA.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe spandex and, accordingly, the identification/description is indefinite.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11-20  is/are rejected under 35 U.S.C. 102a2 as being anticipated by  Glaude et al (US 10,638,798 A1).

 In regard to claim 2 Glaude et al discloses the at least on support panel of the plurality of support panels comprising a top support panel at 4 at the waist in figure 1 configured to flexibly secure around a portion of the wearer’s waist as in figures 1-3.
 In regard to claim 3 Galude et al discloses the plurality of support panels that comprise a first bottom support panel at   5 that is configured to flexibly secure around a first portion of the wearer’s first thigh and a second bottom support panel at 5 configured to flexibly secure around a first portion of the wearer’s second thigh as in figures 1-3. 
 In regard to claim 4, Glaude et al discloses the at least one support panel of the plurality of support panels comprising at least one lower middle support panel configured to flexibly secure around a second portion of the wearer’s thigh, not numbered being the area of fabric that is on the inner thigh of each leg portion and extends into the crotch area of the garment.

In regard to claim 6, Glaude et al discloses the garment as  claimed in claim 6 and further wherein the top support panel at 4 defines a first edge, the top edge of the waist of the garment  corresponding           to a first outermost opening at the wait and wherein a bottom support panel defines an opposed   second edge of the garment at the bottom of each leg portion at 5  corresponding to a second outermost opening of the garment as in figures 1-2.
In regard to claim 7 Glaude et al  discloses the first end of the at least one band of  6 in figures 1 that is connected to a first bottom support panel and a second opposed end of the band 6 is connected to a second support panel and middle portion of the at least one band 6 is connected to or disposed on a surface of a third support panel that is the middle abdominal area of the front of the   garment as in figure 1, not numbered. 
In regard to claim 11 Glaude et al discloses the garment    and further comprising a plurality of bands 6 with the first end not numbered  of a first band 6  of the plurality of bands is connected to a first bottom at 5 of the support panel  on the thigh and a second opposed end at 4 of band 5 is connected to a first portion of a top support panel at 4 in figures 1 nad 2. The first end of the second band of the plurality of bands 6 is connected to a second bottom support panel of the second thigh r pant leg at 5 and a second opposed       end of the second band 6 is connected to a second portion of the top support panel at the waist at  4 (See Glaude et al figures 1 and 2.


 In regard to claim  17 the garment includes the elastane or spandex materials as claimed as in col. 2, lines 15-23.

Claims 18 -20 are allowable since the prior art references alone or in combination do not teach the 

garment with the middle portion of the at least one band is circumferentially disposed on the top 

support panel and upper middle panel as in claims 18 and 20 and the band attachment and 

configuration as claimed in claim 19.

Claims 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited references, alone or in combination, disclose the bands connected to the support panels as claimed in claims 8 and 12-14. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732